Exhibit 10.6
 
 
THIS OPTION AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (i) A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER.
 


AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK.  HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.


Option to Purchase
 
4,000,000 shares
Option Number 1



Common Stock Purchase Option
of
MedCAREERS GROUP, INC.


THIS CERTIFIES that Timothy Armes, or any subsequent permitted holder hereof
(“Holder”) has the right to purchase from MedCAREERS GROUP, INC., a Nevada
Company (the “Company”), up to 4,000,000 fully paid and nonassessable shares, of
the Company's common stock, $0.001 par value per share (“Common Stock”), subject
to adjustment as provided herein, at a price equal to the Exercise Price as
defined in Section 3 below, at any time during the Term of this Option (as
defined below).


Holder agrees with the Company that this Option to Purchase Common Stock of the
Company (this “Option” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.


1.           Date of Issuance and Term.


This Option shall be deemed to be issued on November 15, 2010 (“Date of
Issuance”).  The term of this Option begins on the Date of Issuance and ends at
5:00 p.m., Central Standard Time, on the fifth anniversary date of the Date of
Issuance (the “Term”).  This Option was issued in connection with Holder’s
employment agreement.


2.           Exercise.


(a) Manner of Exercise. During the Term, this Option may be Exercised, but only
to the extent the Option has vested pursuant to Section 11 below, as to all or
any lesser number of full shares of Common Stock covered hereby (the “Option
Shares” or the “Shares”) upon surrender of this Option, with the Notice of
Exercise Form attached hereto as Exhibit A (the “Notice of Exercise”) duly
completed and executed, together with the full Exercise Price (as defined below,
which may be satisfied by either a Cash Exercise or a Cashless Exercise, as each
is defined below, for each share of Common Stock as to which this Option is
Exercised, at the office of the Company, Attn: CEO and delivered to such
location as the Company may then be located or such other office or agency as
the Company may designate in writing, by overnight mail, by facsimile (such
surrender and payment of the Exercise Price hereinafter called the “Exercise” of
this Option).   In the case of a Cashless Exercise, the Exercise Price is deemed
to have been delivered upon the Holder’s delivery of a Notice of Exercise to the
Company.


 
 

--------------------------------------------------------------------------------

 
(b)  Date of Exercise.  The “Date of Exercise” of the Option shall be defined as
the date that a copy of the Notice of Exercise Form attached hereto as Exhibit
A, completed and executed, is sent by facsimile to the Company or its transfer
agent (“Transfer Agent”) (including but not limited to a scanned “PDF” file
which is delivered as an attachment to an e-mail to the Company), provided that
the original Option (if delivery of the original Option is required pursuant to
Section 2(k) hereof) and Notice of Exercise Form are received by the Company and
the Exercise Price is satisfied, each as soon as practicable
thereafter.  Alternatively, the Date of Exercise shall be defined as the date
the original Notice of Exercise Form is received by the Company, if Holder has
not sent advance notice by facsimile.  Upon delivery of the Notice of Exercise
Form to the Company by facsimile or otherwise, the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Option Shares
with respect to which this Option has been exercised, irrespective of the date
delivery of the certificates evidencing such Option Shares are made.  The
Company shall deliver any objection to any Notice of Exercise within five (5)
Business Days of receipt of such notice.  In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error.  "Business Day" shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the City of Atlanta,
Georgia are authorized or required by law or executive order to remain closed.


(c)  Delivery of Common Stock Upon Exercise.  Within ten (10) Trading Days from
the delivery to the Company of the Notice of Exercise, surrender of this Option
(if required) and payment of the aggregate Exercise Price (which, in the case of
a Cashless Exercise, shall be deemed to have been paid upon the submission by
the Holder of a Notice of Exercise)(the “Option Shares Delivery Deadline”), the
Company shall issue and deliver (or cause its transfer agent so to issue and
deliver) in accordance with the terms hereof to or upon the order of the Holder
that number of shares of Common Stock (“Exercise Shares”) for the portion of
this Option converted as shall be determined in accordance herewith.  Upon the
Exercise of this Option or any part thereof, the Company shall, at its own cost
and expense, take all necessary action, which shall not include obtaining and
delivering an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at Exercise representing the number of shares of Common Stock issuable upon such
Exercise, which action shall be the sole responsibility of Holder. The Company
warrants that no instructions other than these instructions have been or will be
given to the transfer agent of the Company's Common Stock and that, unless
waived by the Holder, in the event the Exercise Shares are eligible to be issued
without legend pursuant to Rule 144 under the Securities Act of 1933, as amended
(the “1933 Act” or the “Securities Act”) in the reasonable determination of the
Company’s counsel, upon receipt from the Holder of an opinion of counsel as to
the fact that such Exercise Shares are eligible to be issued without legend, the
Exercise Shares will be free-trading, and freely transferable, and will not
contain a legend restricting the resale or transferability of the Exercise
Shares if the Unrestricted Conditions (as defined below) are met, and the Holder
has supplied the Company with an opinion of counsel as to such fact, acceptable
to the Company, which acceptance shall not be unreasonably withheld.


 
Page 2 of 14

--------------------------------------------------------------------------------

 
(d)  Maximum Interest Rate.  Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest or dividends required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.


(e)  Revocation of Exercise Upon Delivery Failure.  In addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Exercise Shares by the Option
Shares Delivery Deadline, the Holder will be entitled to revoke all or part of
the relevant Notice of Exercise by delivery of a notice to such effect to the
Company whereupon the Company and the Holder shall each be restored to their
respective positions immediately prior to the delivery of such notice.


(f)  Legends.


(i) Restrictive Legend. The Holder understands that (a) the Option and, (b)
until such time as Exercise Shares have been registered under the 1933 Act, if
ever, or, may be sold pursuant to Rule 144 under the 1933 Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Exercise Shares, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such securities):


         “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID
ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY
SATISFACTORY TO COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT.”


 
Page 3 of 14

--------------------------------------------------------------------------------

 
(ii) Removal of Restrictive Legends.  Certificates evidencing the Exercise
Shares shall not contain any legend restricting the transfer thereof (including
the legend set forth above in subsection 2(f)(i)): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, or (ii) following any valid and applicable sale of such Exercise Shares
pursuant to Rule 144, which determination shall be made in the sole
determination of the Company’s counsel, provided that the Company may request an
opinion from Holder as to the applicability of such rule, or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Securities and Exchange Commission (the “Commission”)), which determination
shall be made in the sole determination of the Company’s counsel (collectively,
the “Unrestricted Conditions”). If the Unrestricted Conditions are met at the
time of issuance or resale of Exercise Shares, then such Exercise Shares shall
be issued free of all legends.


(iii) Sale of Unlegended Shares.  Holder agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 2(f)(i) above is predicated upon the Company’s reliance that the
Holder will sell any Exercise Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.


(g) Cancellation of Option.  This Option shall be cancelled upon the full
Exercise of this Option, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Option, and if this Option is not Exercised
in full, Holder shall be entitled to receive a new Option (containing terms
identical to this Option) representing any unexercised portion of this Option in
addition to such Common Stock.


(h)  Holder of Record.  Each person in whose name any Option for shares of
Common Stock is issued shall, for all purposes, be deemed to be the Holder of
record of such shares on the Date of Exercise of this Option, irrespective of
the date of delivery of the Common Stock purchased upon the Exercise of this
Option.  Nothing in this Option shall be construed as conferring upon Holder any
rights as a stockholder of the Company.


(i)  Delivery of Electronic Shares.   In lieu of delivering physical
certificates representing the unlegended shares of Common Stock issuable upon
Exercise (the “Unlegended Shares”), provided the Company’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon written request of the Holder, so long as the
certificates therefor do not bear a legend, and are not required to bear a
legend, and the Holder is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the Unlegended Shares to the Holder by crediting the
account of the Holder's broker with DTC identified in the written request
through its Deposit Withdrawal Agent Commission (“DWAC”) system. Otherwise,
delivery of the Common Stock shall be by physical delivery to the address
specified by the Holder in the Notice of Exercise.  The time periods for
delivery and liquidated damages described herein shall apply to the electronic
transmittals described herein, or to physical delivery, whichever is applicable.


 
Page 4 of 14

--------------------------------------------------------------------------------

 
(j)  Surrender of Option Upon Exercise; Book-Entry.  Notwithstanding anything to
the contrary set forth herein, upon Exercise of this Option in accordance with
the terms hereof, the Holder shall not be required to physically surrender the
original Option Certificate to the Company unless all of this Option is
Exercised, in which case such Holder shall deliver the original Option being
Exercised to the Company promptly following the Date of Exercise at
issue.  Partial exercises of this Option resulting in purchases of a portion of
the total number of Option Shares available hereunder shall have the effect of
lowering the outstanding number of Option Shares purchasable hereunder in an
amount equal to the applicable number of Option Shares purchased.  The Holder
and the Company shall maintain records showing the amount of this Option that is
so Exercised and the dates of such Exercises or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this original Option upon each such Exercise.  In the
event of any dispute or discrepancy, such records of the Holder shall be
controlling and determinative in the absence of manifest error.  The Holder and
any assignee, by acceptance of this Option, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Option Shares hereunder, the number of Option Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.


3.           Exercise Price.  The Exercise Price (“Exercise Price”) shall be
$0.25 per share, subject to adjustment pursuant to the terms hereof, including
but not limited to Section 5 below.  Payment of the Exercise Price may be made
by either of the following or a combination thereof, at the election of holder:


(i)                 Cash Exercise: The Holder may exercise this Option in cash,
via bank or cashiers check or via wire transfer (a “Cash Exercise”); or


 
Page 5 of 14

--------------------------------------------------------------------------------

 
(ii)                Cashless Exercise:  The Holder, at its option, in the event
the Market Price (defined below) of the Company’s Common Stock is greater than
the Exercise Price, may exercise this Option in one or more cashless exercise
transactions, subject to the following sentence.  In the event a registration
statement is in effect which relates to some or all of the Option Shares, the
Holder shall be required to affect a Cash Exercise of this Option until such
time as the Holder has extinguished the full number of registered Option Shares,
at which time the Holder shall be eligible for a Cashless Exercise for the
remaining unregistered Option Shares, if any. In order to effect a Cashless
Exercise, the Holder shall surrender this Option at the principal office of the
Company together with notice of cashless election, in which event the Company
shall issue Holder a number of shares of Common Stock computed using the
following formula (a “Cashless Exercise”), assuming that the Exercise Price is
less than the Market Price (as defined below):


X = Y (A-B)/A
 

where: 
X = the number of shares of Common Stock to be issued to Holder.


Y = the number of shares of Common Stock for which this Option is being
Exercised.


A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(ii), where “Market Price,” as of any date, means the Closing Price (as
defined herein) of the Company’s Common Stock during the five (5) consecutive
Trading Day period immediately preceding the date of Exercise, or other
applicable date).


B = the applicable Exercise Price.

 


As used herein, the “Closing Price” for any security as of any date means the
closing sales price on the principal trading market for such security, the
closing sales price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg,
or, if no closing sales price is reported for such security, the average of the
closing bid and ask price for such security on the principal securities exchange
or trading market where such security is listed or traded, or if applicable as
listed in the “pink sheets” by the National Quotation Bureau, Inc.  “Trading
Day” shall mean any day on which the Common Sock is traded for any period on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.


For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon Exercise of this
Option in a Cashless Exercise transaction shall be deemed to have been acquired
at the time this Option was issued.  Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon Exercise
of this Option in a Cashless Exercise transaction shall be deemed to have
commenced on the date this Option was issued.
 


4.           Transfer and Registration.


Subject to the provisions of Section 8 of this Option, this Option may be
transferred on the books of the Company, in whole or in part, in person or by
attorney, upon surrender of this Option properly completed and endorsed.  This
Option shall be cancelled upon such surrender and, as soon as practicable
thereafter, the person to whom such transfer is made shall be entitled to
receive a new Option or Options as to the portion of this Option transferred,
and Holder shall be entitled to receive a new Option as to the portion hereof
retained.


 
Page 6 of 14

--------------------------------------------------------------------------------

 
5.           Adjustments; Additional Adjustments; Purchase Rights.


(a)  Recapitalization or Reclassification.  If the Company shall at any time
prior to end of the Term, effect a recapitalization, reclassification or other
similar transaction of such character that the shares of Common Stock shall be
changed into or become exchangeable for a larger or smaller number of shares
(each a “Recapitalization”), then upon the effective date thereof, the number of
shares of Common Stock which Holder shall be entitled to purchase upon Exercise
of this Option shall be increased or decreased, as the case may be, in direct
proportion to the increase or decrease in the number of shares of Common Stock
by reason of such recapitalization, reclassification or similar transaction, and
the applicable Exercise Price shall be, in the case of an increase in the number
of shares, proportionally decreased and, in the case of a decrease in the number
of shares, proportionally increased.  The Company shall give Holder the same
notice it provides to holders of Common Stock of any transaction described in
this Section 5(a).


 (b)  Exercise Price Adjusted.  As used in this Option, the term “Exercise
Price” shall mean the applicable purchase price per share specified in Section 3
of this Option, until the occurrence of an event stated in this Section 5 or
otherwise set forth in this Option, and thereafter shall mean said price as
adjusted from time to time in accordance with the provisions of said
subsection.  No such adjustment under this Section 5 shall be made unless such
adjustment would change the applicable Exercise Price at the time by $.01 or
more; provided, however, that all adjustments not so made shall be deferred and
made when the aggregate thereof would change the applicable Exercise Price at
the time by $.01 or more. No adjustment made pursuant to any provision of this
Section 5 shall have the net effect of increasing the applicable Exercise Price
in relation to the split adjusted and distribution adjusted price of the Common
Stock.


(c)  Adjustments: Additional Shares, Securities or Assets.  In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Option, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.


(d)  Subdivision or Combination of Common Stock.  If the Company at any time
prior to the end of the Term subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a greater number of shares, then, after
the date of record for effecting such subdivision, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of shares represented by this Option shall proportionally increase.  If
the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
shares represented by this Option shall proportionally decrease.


 
Page 7 of 14

--------------------------------------------------------------------------------

 


6.           Fractional Interests.


No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Option, but on Exercise of this Option, Holder may
purchase only a whole number of shares of Common Stock.  If, on Exercise of this
Option, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next closest number of whole shares.


7.           Reservation of Shares.


From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) equal to 100% (the
“Minimum Option Share Reservation Amount”) of such number as shall be sufficient
for the Exercise of this Option and payment of the Exercise Price in full. If at
any time the number of shares of Common Stock authorized and reserved for
issuance is below 100% of the number of shares sufficient for the Exercise of
this Option (a “Share Authorization Failure”)(based on the Exercise Price in
effect from time to time), the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of stockholders to authorize
additional shares to meet the Company's obligations under this Section 7, in the
case of an insufficient number of authorized shares, and using its best efforts
to obtain stockholder approval of an increase in such authorized number of
shares such that the number of shares authorized and reserved for the Exercise
of this Option shall exceed the Minimum Option Share Reservation Amount. The
Company covenants and agrees that upon the Exercise of this Option, all shares
of Common Stock issuable upon such Exercise shall be duly and validly issued,
fully paid, nonassessable and not subject to liens, claims, preemptive rights,
rights of first refusal or similar rights of any person or entity.


8.           Restrictions on Transfer.


(a) Registration or Exemption Required.  This Option has been issued in a
transaction exempt from the registration requirements of the Act by virtue of
Regulation D of the 1933 Act. The Option and the Common Stock issuable upon the
Exercise of this Option may not be transferred, sold or assigned except pursuant
to an effective registration statement or an exemption to the registration
requirements of the Act and applicable state laws.


 
Page 8 of 14

--------------------------------------------------------------------------------

 
(b) Assignment.  If Holder can provide the Company with reasonably satisfactory
evidence that the conditions above regarding registration or exemption have been
satisfied, Holder may sell, transfer, assign, pledge or otherwise dispose of
this Option, in whole or in part. Holder shall deliver a written notice to
Company, substantially in the form of the Assignment attached hereto as Exhibit
B, indicating the person or persons to whom the Option shall be assigned and the
respective number of options to be assigned to each assignee. The Company shall
effect the assignment within ten (10) days of receipt of such notice, and shall
deliver to the assignee(s) designated by Holder an Option or Options of like
tenor and terms for the appropriate number of shares.


 
9.           Noncircumvention.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Option, and will at all times in good faith carry out all the provisions
of this Option and take all action as may be required to protect the rights of
the Holder.  Without limiting the generality of the foregoing, the Company
(i) shall not increase the par value of any shares of Common Stock receivable
upon the exercise of this Option above the Exercise Price then in effect, and
(ii) shall take all such actions as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Option.


10.           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
remedies provided in this Option, if any, shall be cumulative and in addition to
all other remedies available under this Option, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Option.  The Company
acknowledges that a breach by it of its obligations hereunder could cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Option could seek, in addition
to all other available remedies, an injunction restraining any breach.
 
11.           Vesting.  This option shall vest at the rate of 1/3 each year
(1,333,333 option shares) on each of the following three anniversary dates of
this Agreement provided that Holder is still employed by the Company on said
anniversary.  If Holder voluntarily resigns from his employment, any vested
options shall remain in effect for a period of one year after said
resignation.  If the Holder’s employment is terminated for cause, then the
vested options shall be exercisable within 90 days of said termination after
which time the options shall terminate.  Vesting of the options shall accelerate
as to all options if: (a) Holder is employed at the time of one of the following
triggering events: (i) there is a change of control whereby 50% or more of the
Company’s common stock is acquired by a third party; or (ii) substantially all
of the assets of the Nurses Lounge business unit are acquired by a third party
in an arms-length transaction.  Only vested options may be Exercised by
Holder.  The preceding vesting schedules refers to any options that are validly
assigned even if Holder is no longer the Holder.  Any options that will be the
terms hereof will never vest shall be terminated and cancelled.
 
 
Page 9 of 14

--------------------------------------------------------------------------------

 


12.           Dispute Resolution. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the number
of Option Shares issuable upon any exercise of this Option, the Company shall
promptly issue to the Holder the number of Option Shares that are not disputed
and resolve such dispute in accordance with this subsection.  In the case of a
dispute as to the determination of the closing price or the Closing Price of the
Company’s Common Stock or the arithmetic calculation of the Exercise Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within five (5) Business Days of receipt, or deemed receipt, of the
Notice of Exercise or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within five (5) Business
Days of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within five (5) Business Days submit via
facsimile (i) the disputed determination of the closing price or the Closing
Price of the Company’s Common Stock to an independent, reputable investment bank
selected by the Company and approved by the Holder, which approval shall not be
unreasonably withheld, or (ii), the disputed arithmetic calculation of the
Exercise Price to the Company’s independent, outside accountant or (or any other
matter referred to above that is not expressly designated to the independent
investment bank or the independent outside accountant pursuant to an expert
attorney from a nationally recognized outside law firm (having at least 50
attorneys and having with no prior relationship with the Company) selected by
the Company and approved by the Holder. The Company, at the Company’s expense,
shall cause the investment bank or the accountant, law firm, or other expert, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error (collectively,
the “Dispute Resolution Procedures”).
 
13.           Benefits of this Option.


Nothing in this Option shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Option and this Option shall be for the sole and exclusive benefit of the
Company and Holder.


 
Page 10 of 14

--------------------------------------------------------------------------------

 
14.           Governing Law.


All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Atlanta, Georgia or the State in which the Holder
resides.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Atlanta, Georgia or the
state where the Holder resides for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  The parties hereby waive
all rights to a trial by jury.  If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 


15.           Loss of Option.


Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Option, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Option, if mutilated, the Company shall execute and
deliver a new Option of like tenor and date.


16.           Notice or Demands.


Notices or demands pursuant to this Option to be given or made by Holder to or
on the Company shall be sufficiently given or made if sent by certified or
registered mail, return receipt requested, postage prepaid, and addressed, until
another address is designated in writing by the Company, to the address set
forth in Section 2(a) above. Notices or demands pursuant to this Option to be
given or made by the Company to or on Holder shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid, and addressed, to the address of Holder set forth in the Company’s
records, until another address is designated in writing by Holder.


17.           Amendment.  This Option may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.


 
Page 11 of 14

--------------------------------------------------------------------------------

 
18.           Capacity.   Each signatory below confirms and acknowledges that
they have received valid authorization and that each respective party has
authorized such signatory to sign this Option on such party’s behalf.
 
 
19.           Entire Agreement.   This Agreement is the entire and fully
integrated agreement of the parties regarding the subject matter hereof, and
there are no oral representations, warranties, agreements, or promises
pertaining to this Agreement.


20.           Effect of Facsimile and Photocopied Signatures. This Option may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Option or any counterpart hereof to produce or
account for any of the other counterparts.  A copy of this Option signed by one
party and faxed to another party shall be deemed to have been executed and
delivered by the signing party as though an original.  A photocopy of this
Option shall be effective as an original for all purposes.
 
IN WITNESS WHEREOF, the undersigned has executed this Option effective as of
November 18, 2010.




 

   
MedCAREERS GROUP, INC.


By:________________________
 
Chief Executive Officer
               

 
HOLDER:


By: /s/ Timothy Armes


If entity named above:


Print Name of Signatory:_____________________________________


Signature of Signatory:______________________________________


Signatory’s Position With
Entity:______________________________________          
 
                                                                                                    
 
Page 12 of 14

--------------------------------------------------------------------------------

 
EXHIBIT A


NOTICE OF EXERCISE FORM FOR OPTION


TO:  MedCAREERS GROUP, INC.


The undersigned hereby irrevocably Exercises the right to purchase ____________
of the shares of Common Stock (the “Common Stock”) of MedCAREERS GROUP, INC., a
Nevada Company (the “Company”), evidenced by the attached option (Option #____,
the “Option”), and herewith makes payment of the applicable Exercise price with
respect to such shares in full, all in accordance with the conditions and
provisions of said Option.


1.           The undersigned agrees not to offer, sell, transfer or otherwise
dispose of any of the Common Stock obtained on Exercise of the Option, except in
accordance with the applicable provisions of the Option.


2.           The undersigned requests that stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and an option
representing any unexercised portion hereof be issued, pursuant to the Option in
the name of the undersigned and delivered to the undersigned at the address set
forth below:


Dated:________



--------------------------------------------------------------------------------

Signature



--------------------------------------------------------------------------------

Print Name



--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------



NOTICE


The signature to the foregoing Notice of Exercise Form must correspond to the
name as written upon the face of the attached Option in every particular,
without alteration or enlargement or any change whatsoever.

--------------------------------------------------------------------------------



 
Page 13 of 14

--------------------------------------------------------------------------------

 


EXHIBIT B


ASSIGNMENT


(To be executed by the registered holder
desiring to transfer the Option)


FOR VALUE RECEIVED, the undersigned holder of the attached option (Option #____,
the “Option”) hereby sells, assigns and transfers unto the person or persons
below named the right to purchase _______ shares of the Common Stock of
MedCAREERS GROUP, Inc., a Nevada Company, with an exercise price of $______ per
share, evidenced by the attached Option and does hereby irrevocably constitute
and appoint _______________________ attorney to transfer the said Option on the
books of the Company, with full power of substitution in the premises.
 
 


 

Dated:_________  ______________________________
Signature

 
                                                               



Fill in for new registration of Option:


 ___________________________________
Name


___________________________________
Address


___________________________________
Please print name and address of assignee
(including zip code number)



--------------------------------------------------------------------------------



NOTICE


The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Option in every particular, without alteration or
enlargement or any change whatsoever.

--------------------------------------------------------------------------------

 


 
Page 14 of 14

--------------------------------------------------------------------------------

 